Citation Nr: 1449049	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's claim for service connection for tinnitus.  

The Board notes that the April 2009 rating decision also denied entitlement to service connection for hypertension.  The Veteran filed a notice of disagreement in November 2009.  Although the RO furnished a statement of the case on this issue in April 2012, the Veteran did not perfect an appeal of this issue.  Therefore, the issue of service connection for hypertension is not before the Board at this time.   

In June 2013, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the June 2013 hearing transcript is potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that was incurred in service.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Veteran has a current diagnosis of tinnitus as evidenced in a May 2004 private medical report, on January 2009 VA examination, and in a January 2010 VA medical report.  

The Board also finds that the evidence shows that the Veteran had in-service evidence of noise exposure.  The Veteran's military occupational specialty (MOS) is listed as crew chief, with a related civilian occupation of aircraft mechanic.  His service personnel records show that he had Vietnam service.  The Veteran reported at his January 2009 VA examination and testified at his June 2013 hearing that he served as a crew chief door gunner in Vietnam for 11 months.  He stated that he wore a plastic helmet during service when flying a helicopter and firing the machine guns, but that the noise of the machine guns and the helicopter transmission still went through the helmet.  Service treatment records also reveal that on separation examination in May 1968, the Veteran indicated on his Report of Medical History that he had hearing loss.  The Veteran is competent to report the onset and circumstances of his in-service noise exposure, see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), and the Board finds that his statements in this regard are credible as they are consistent with the place, type, and circumstances of his service.  38 U.S.C.A. § 1154(a).          

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's tinnitus had its onset in service.  The Veteran has asserted that he has experienced ongoing tinnitus since service.  During his June 2013 hearing, he reported that he had experienced ringing in his ears since he flew helicopters in service and sat next to the transmission.  He explained that he had not known that he had tinnitus until he complained about ringing in his ears at a reunion with his helicopter unit.  He indicated that one or two of the men in his former unit had informed him that the ringing in his ears was tinnitus.  Regarding occupational noise exposure, the Veteran maintained that he had worked as a general manager at a rubber mat factory for 27 years.  He stated that he also subsequently worked as a manager at a plant that made ring bearings and extrusions.  The Veteran reported that he worked in an office away from the machinery and factory noise and that he wore hearing protection when he had to go down on the floor about twice a week.  A lay person is competent to report ringing in the ears.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

The Board acknowledges that the January 2009 VA examiner found that the Veteran's tinnitus was not related to service, in part, because the Veteran's tinnitus had an unknown onset and he had not thought about the tinnitus until recently.  However, the Veteran has explained that he had not known that he had tinnitus until his former helicopter unit friends informed him that the ringing in his ears was tinnitus at a reunion.  As the Veteran has provided a plausible explanation for the lack of tinnitus complaints after service, and the Veteran's May 1968 separation examination indicates that the Veteran had experienced some sort of problem with his ears at separation, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports of ongoing symptoms since service as credible with respect to having been exposed to noise in the military and having continuous symptoms ever since service.   

There is competent and credible evidence with regard to whether there is a nexus, which consists of the Veteran's reports of onset of tinnitus during service and continuous symptoms ever since service.  Therefore, considering the Veteran's credible assertions of continuous symptoms of tinnitus since service, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


